UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2012 KINDER MORGAN, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-35081 (Commission File Number) 80-0682103 (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000 Houston, Texas 77002 (Address of principal executive offices, including zip code) 713-369-9000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As previously disclosed in its Current Report on Form 8-K filed on May 30, 2012, effective on May 25, 2012, Kinder Morgan, Inc. completed the acquisition of El Paso Corporation, a Delaware corporation, pursuant to an Agreement and Plan of Merger dated October 16, 2011.This Form 8-K/A amends the Current Report on Form 8-K referred to above to include the pro forma financial information required by Item 9.01(b) of Form 8-K, which is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (b)Pro Forma Financial Information. The Unaudited Pro Forma Condensed Combined Balance Sheet of Kinder Morgan, Inc. as of March 31, 2012 and the Unaudited Pro Forma Condensed Combined Statements of Income for the three months ended March 31, 2012 and the year ended December 31, 2011 and Notes thereto are attached hereto as Exhibit 99.1 and incorporated herein by reference. (d)Exhibits. Unaudited Pro Forma Condensed Combined Balance Sheet of Kinder Morgan, Inc. as of March 31, 2012 and the Unaudited Pro Forma Condensed Combined Statements of Income for the three months ended March 31, 2012 and the year ended December 31, 2011 and Notes thereto. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINDER MORGAN, INC. Dated: June 1, 2012 By: /s/ Kimberly A. Dang Kimberly A. Dang Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No.Description Unaudited Pro Forma Condensed Combined Balance Sheet of Kinder Morgan, Inc. as of March 31, 2012 and the Unaudited Pro Forma Condensed Combined Statements of Income for the three months ended March 31, 2012 and the year ended December 31, 2011 and Notes thereto.
